Luke, J.
The indictment in this case charges that the defendant “did sell and barter for a valuable consideration malted, fermented, brewed liquors commonly called home brew, manufactured from malt in part, and brewed and fermented liquors and beverages in which maltose is a substantial ingredient, and liquors and beverages and drinks made in imitation of and intended as a substitute for beer, ale and whisky.”
The conviction rests entirely upon the testimony of one witness that the defendant sold him seven or eight bottles of “home brew” for twenty-five cehts a bottle. In principle, this case is controlled by the following ruling in Henderson v. State, 38 Ga. App. 256 (144 S. E. 16) : “There being no evidence'that the ‘home brew’ found in the defendant’s place of business was an intoxicating beverage, his conviction of possessing intoxicating liquors was unauthorized, and the refusal to grant a new trial was error.” This court can *250not take judicial cognizance that “home brew” is one of the prohibited beverages mentioned in the indictment, and, there being no evidence that it was, the trial judge erred in overruling the motion for a new trial based solely upon the general grounds.
■ Judgment reversed.

Broyles, C. J., and Bloodivorih, J., concur.